DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see Applicants’ Remarks, filed February 15, 2022, with respect to the rejection(s) of claim(s) 7, 11, 16, 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art Sorrentino et al. (US 2015/0358920).
Sorrentino teaches wherein the transmitter transmits a PHR that includes information about a PH computed based on the sequence, the sequence serving as a basis in PH computation (Figure 8, Section 0100, PHRs comprise PH information, SRS PHRs comprise PH information based on SRSs, which are sequences).  Zhang further .

Claim Objections
Claims 7, 11, 16, 17 are objected to because of the following informalities:  Please change the phrase “configured by higher layer” to “configured by a higher layer”.  Please see the last line in Claim 7 as an example and please make the same correction in Claims 11, 16, and 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 11, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US 2016/0135147) in view of Yu et al. (US 2014/0321304) in view of Zhang et al (US 2019/0349864) and in further view of Sorrentino et al. (US 2015/0358920)
Regarding Claims 7, Ouchi teaches a terminal comprising: a receiver that receives an index related to power control; a controller that determines a transmission power of a physical uplink shared channel (PUSCH) in accordance with a transmission power parameter set determined from the index (Section 0272, the power control ID is 
Ouchi does not teach a transmitter that transmits a power headroom report (PHR) including information about a power headroom (PH) corresponding to the index; wherein, when a different index from the index is received, the transmitter transmits a PHR that includes information about a PH corresponding to the different index; a transmitter that transmits the PUSCH corresponding to a sequence specified by the index, using the transmission power; wherein the transmitter transmits a PHR that includes information about a PH computed based on the sequence, the sequence serving as a basis in PH computation and being configured by a higher layer.
Yu, which also teaches the transmission of a PHR, teaches a transmitter that transmits a power headroom report (PHR) including information about a power headroom (PH) corresponding to the index (Sections, 0029, 0034, the power offset, which is the PH, is based on the UE calculated transmission power, which is corresponds to received power configuration information, which is an index); when a different index from the index is received, the transmitter transmits a PHR that includes information about a PH corresponding to the different index (Sections, 0029, 0034, the 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Ouchi with the above features of Yu for the purpose of improving UL transmission efficiency (for both spectral efficiency and power consumption) via UE maximum transmit power configuration as taught by Yu.
	Zhang, which also teaches the use of the PUSCH, teaches a PUSCH corresponding to a sequence specified by an index (Section 0100, index specifies the power control parameter to be used for a sounding reference signal (SRS), which reads on a sequence thus the index ultimately specifies said SRS, which is the sequence) and the sequence being configured by a higher layer (Section 0044, SRS signals/resources communicated via higher layer signalling).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Ouchi in view of Yu with the above features of Zhang for the purpose of providing flexible beamforming as taught by Zhang.
	Sorrentino, which also teaches the use of PHRs, teaches wherein the transmitter transmits a PHR that includes information about a PH computed based on the sequence, the sequence serving as a basis in PH computation (Figure 8, Section 0100, 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Ouchi combination with the above features of Sorrentino for the purpose of providing the best uplink and downlink from two different cells respectively as taught by Sorrentino. 
Regarding Claim 11, Ouchi teaches a radio communication method for a terminal
comprising: receiving an index related to power control; determining a transmission power of a physical uplink shared channel (PUSCH) in accordance with a transmission power parameter set determined from the index (Section 0272, the power control ID is the index, which is power configuration information, that enables the transmission power to be calculated by the terminal, power is set for the PUSCH); and transmitting the PUSCH using the transmission power (Section 0272, the power control ID is the index, which is power configuration information, that enables the transmission power to be calculated by the terminal, power is set for the PUSCH, which is transmitted); transmitting a power headroom report (PHR) (Section 0247); different indexes are received (Section 0272, different power control IDs, which are the indexes, can be received)
Ouchi does not teach transmitting a power headroom report (PHR) including information about a power headroom (PH) corresponding to the index; wherein, when a different index from the index is received, transmitting a PHR that includes information about a PH corresponding to the different index; transmitting the PUSCH corresponding to a sequence specified by the index, using the transmission power; wherein the 
Yu, which also teaches the transmission of a PHR, teaches a transmitter that transmits a power headroom report (PHR) including information about a power headroom (PH) corresponding to the index (Sections, 0029, 0034, the power offset, which is the PH, is based on the UE calculated transmission power, which is corresponds to received power configuration information, which is an index); wherein, when a different index from the index is received, transmitting a PHR that includes information about a PH corresponding to the different index (Sections, 0029, 0034, the power offset, which is the PH, is based on the UE calculated transmission power, which is corresponds to received power configuration information, which is an index, said power configuration information can vary thus rendering different power configuration information and thus a different index)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Ouchi with the above features of Yu for the purpose of improving UL transmission efficiency (for both spectral efficiency and power consumption) via UE maximum transmit power configuration as taught by Yu.
	Zhang, which also teaches the use of the PUSCH, teaches a PUSCH corresponding to a sequence specified by an index (Section 0100, index specifies the power control parameter to be used for a sounding reference signal (SRS), which reads on a sequence thus the index ultimately specifies said SRS, which is the 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Ouchi in view of Yu with the above features of Zhang for the purpose of providing flexible beamforming as taught by Zhang.
	Sorrentino, which also teaches the use of PHRs, teaches wherein the terminal transmits a PHR that includes information about a PH computed based on the sequence, the sequence serving as a basis in PH computation (Figure 8, Section 0100, PHRs comprise PH information, SRS PHRs comprise PH information based on SRSs, which are sequences).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Ouchi combination with the above features of Sorrentino for the purpose of providing the best uplink and downlink from two different cells respectively as taught by Sorrentino. 
	Regarding Claim 10, The above Ouchi combination teaches all of the claimed limitations recited in Claim 7.  Ouchi further teaches wherein the receiver receives configuration information for a plurality of the index (Section 0272, different power control IDS can be received, which leads different power control configurations).
Regarding Claim 16, Ouchi teaches a base station comprising: a transmitter that transmits an index related to power control to a terminal (Sections 0053, 0267, 0272, the base station can send parameters for setting the power control, which comprises sending the power control ID, which is the index, said power control ID can be send via 
Ouchi does not teach a power headroom report including information about a power headroom (PH) corresponding to the index, wherein, when a different index from the index is transmitted, the receiver receives a PHR that includes information about a PH corresponding to the different index, receives a physical uplink shared channel (PUSCH) corresponding to a sequence specified by the index, and wherein the receiver receives a PHR that includes information about a PH computed based on the sequence, the sequence serving as a basis in PH computation and being configured by a higher layer.
Yu, which also teaches the transmission of a PHR, teaches a power headroom report (PHR) including information about a power headroom (PH) corresponding to the index (Sections, 0029, 0034, the power offset, which is the PH, is based on the UE 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Ouchi with the above features of Yu for the purpose of improving UL transmission efficiency (for both spectral efficiency and power consumption) via UE maximum transmit power configuration as taught by Yu.
	Zhang, which also teaches the use of the PUSCH, teaches a PUSCH corresponding to a sequence specified by an index (Section 0100, index specifies the power control parameter to be used for a sounding reference signal (SRS), which reads on a sequence thus the index ultimately specifies said SRS, which is the sequence), and the sequence being configured by a higher layer (Section 0044, SRS signals/resources communicated via higher layer signalling).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Ouchi in view of Yu with the above features of Zhang for the purpose of providing flexible beamforming as taught by Zhang.

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Ouchi combination with the above features of Sorrentino for the purpose of providing the best uplink and downlink from two different cells respectively as taught by Sorrentino. 
Regarding Claim 17, Ouchi teaches a system comprising: a terminal that comprises: a receiver of the terminal that receives an index related to power control; a controller that determines a transmission power of a physical uplink shared channel (PUSCH) in accordance with a transmission power parameter set determined from the index (Section 0272, the power control ID is the index, which is power configuration information, that enables the transmission power to be calculated by the terminal, power is set for the PUSCH); and a transmitter of the terminal transmitting the PUSCH using the transmission power (Section 0272, the power control ID is the index, which is power configuration information, that enables the transmission power to be calculated by the terminal, power is set for the PUSCH, which is transmitted); wherein the transmitter of the terminal transmits a power headroom report (PHR) (Section 0247); different indexes are received (Section 0272, different power control IDs, which are the indexes, can be received); and a base station that comprises: a transmitter of the base station that transmits the index to the terminal (Sections 0053, 
 Ouchi does not teach a power headroom report (PHR) including information about a power headroom (PH) corresponding to the index, wherein, when a different index from the index is received, the transmitter of the terminal transmits a PHR that includes information about a PH corresponding to the different index; a transmitter that transmits the PUSCH corresponding to a sequence specified by the index, using the transmission power; wherein the transmitter transmits a PHR that includes information about a PH computed based on the sequence, the sequence serving as a basis in PH computation and being configured by a higher layer.
Yu, which also teaches the transmission of a PHR, teaches a power headroom report (PHR) including information about a power headroom (PH) corresponding to the index (Sections, 0029, 0034, the power offset, which is the PH, is based on the UE calculated transmission power, which is corresponds to received power configuration information, which is an index); wherein, when a different index from the index is received, the transmitter of the terminal transmits a PHR that includes information about a PH corresponding to the different index (Sections, 0029, 0034, the power offset, which is the PH, is based on the UE calculated transmission power, which is corresponds to received power configuration information, which is an index, said power 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Ouchi with the above features of Yu for the purpose of improving UL transmission efficiency (for both spectral efficiency and power consumption) via UE maximum transmit power configuration as taught by Yu.
	Zhang, which also teaches the use of the PUSCH, teaches a PUSCH corresponding to a sequence specified by an index (Section 0100, index specifies the power control parameter to be used for a sounding reference signal (SRS), which reads on a sequence thus the index ultimately specifies said SRS, which is the sequence), and the sequence being configured by a higher layer (Section 0044, SRS signals/resources communicated via higher layer signalling).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Ouchi in view of Yu with the above features of Zhang for the purpose of providing flexible beamforming as taught by Zhang.
	Sorrentino, which also teaches the use of PHRs, teaches wherein the transmitter transmits a PHR that includes information about a PH computed based on the sequence, the sequence serving as a basis in PH computation (Figure 8, Section 0100, PHRs comprise PH information, SRS PHRs comprise PH information based on SRSs, which are sequences).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645
March 1, 2022